  Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 1 of 6 PageID #:20761




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

      SEC’S REPLY IN SUPPORT OF RECEIVER’S TENTH FEE APPLICATION

       The SEC hereby supports the Receiver’s Tenth Fee Application (ECF No. 945). The

SEC confirms that it has reviewed the Receiver’s invoices, they substantially comply with the

SEC’s billing guidelines, and the SEC approves of their payment. The SEC additionally

incorporates its arguments supporting the Receiver’s earlier fee petitions, which the Court has

granted save for the Ninth petition, which is pending. (See ECF Nos. 526, 606, 622, 705, 797,

803, 922). In granting the prior petitions, the Court has repeatedly approved the precise types of

activities for which the Receiver currently seeks payment, finding them beneficial to the

Receivership Estate.

       A. The Receiver Continued to Provide Reasonable Services to Benefit the Estate

       As documented in his fee petition, during the Fourth Quarter of 2020 the Receiver

continued his core work of managing the residential real estate portfolio left in the wake of the

Cohens’ Ponzi scheme. The Receiver maintained the upkeep of residential buildings, liquidated

properties, and worked to implement a fair and orderly claims process. This work benefited the

estate’s creditors, whether they be investors, institutional lenders, or other claimants. The


                                                 1
  Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 2 of 6 PageID #:20762




Receiver also spent a large amount of time successfully responding to objections and other

filings lodged by the institutional lenders.

       These are precisely the types of activities that the Court has repeatedly found to be

appropriate work that entitles the Receiver to reasonable compensation. (See, e.g., ECF No. 824,

p. 4 (“the Receiver’s efforts have benefitted the Receivership Estate, including through

maintaining, marketing, and liquidating properties; representing those properties in adverse

litigation; bringing new assets into the Receivership; and designing a claims process by which

property sales proceeds will be distributed to senior secured claimants”); id., p. 3 (“the Receiver

and his legal professionals have devoted significant resources responding to various motions,

objections, and inquiries made by lenders, with these efforts increasing the amount of fees to

which the Receiver is reasonably entitled.”)).

       The lenders offer no new arguments to justify revisiting the Court’s findings that the

Receiver’s work has been beneficial. Rather, in objecting to the merits of the Receiver’s petition

– whether he deserves to be compensated for his work – the lenders merely rehash arguments the

Court has repeatedly rejected.

       Beyond performing the type of work the Court has already found to be beneficial, the

Receiver took additional steps to bring new assets into the estate for the benefit of creditors. To

that end, the Receiver performed the necessary measures to continue prosecuting an action

against certain of Equitybuild’s former attorneys. (See ECF No. 945, p. 10). A successful

recovery in that action would mean more funds for the victims of the Cohens’ fraud.

       Because the activities the Receiver performed are a continuation of, and consistent with,

the types of activities the Court previously found to be reasonable and beneficial, the Court

should again reject the lenders’ arguments that the Receiver’s fees are excessive. Additionally,



                                                 2
    Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 3 of 6 PageID #:20763




and unlike in prior quarters, the Receiver was forced to incur large fees to (successfully) defend

an interlocutory appeal filed by certain institutional lenders. This included resource-intensive

motion practice at both the appellate and district court levels.

        Nevertheless, the Receiver’s requested fees are lower than in the prior two quarters, and

significantly less than the Q2 2020 fees the Court already approved despite the lenders’ claims of

unreasonableness and excessiveness.1 The fact that the Receiver’s requested fees are in line with

prior quarters, yet include the significant expenditures relating to the lenders’ ill-conceived

appeal, further demonstrates the reasonableness of Receiver’s fees.

        B. The Lenders’ Primary Objection, Regarding the Receiver’s Lien, is the Subject
           of a Separate Motion

        The thrust of the lenders’ objections is their view that any fees awarded to the Receiver

should not be the subject of a lien that trumps secured creditors. (ECF No. 960, pp. 3-7).

According to the lenders, the Receiver is not entitled to a lien because his work does not benefit

the estate. (Id.). But the lenders ignore the Court’s findings in generally approving the

Receiver’s request for a lien. Contrary to the lenders’ objections, the Court has found that the

Receiver’s core work – maintaining and liquidating properties, representing those properties in

“adverse litigation,” and implementing the claims process – has benefited the Receivership

Estate and entitles the Receiver to a lien. (ECF No. 824, p. 4). That core work continued in Q4

2020, and there have been no changes in circumstances that would render that work non-

beneficial.

        In any event, the issue of whether and in what amount the Receiver should be paid from

the proceeds of property sales is the subject of a separate motion by the Receiver (ECF No. 947),


1
  The lenders’ objections reflect that the Receiver requested $527,100 for Q2 2020 and $461,280
in fees for Q3 2020. (ECF No. 960, pp. 9-10). The Receiver’s current request seeks a net
repayment for approximately $379,388 in fees. (ECF No. 945, pp. 17-18).

                                                  3
    Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 4 of 6 PageID #:20764




to which the lenders have already responded (ECF No. 961). Because the lenders’ objections as

to the amount of the Receiver’s lien will be addressed via a different motion, those objections

have no bearing on the initial determination sought in the Receiver’s fee petition: whether the

Receiver should be paid for his work administering the Receivership.2

        C. The Lenders’ Remaining Objections Have Already Been Overruled

        The lenders’ remaining objections merely reassert arguments that the Court has

repeatedly rejected. For instance, the lenders again request a 20% holdback of the Receiver’s

requested fees, or a complete holdback until the approval of a distribution plan, even though the

Court has routinely determined that a holdback is not warranted. (See, e.g., ECF No. 710, p. 4;

ECF No. 824, p. 4 n.1).

        As for the lenders’ objections concerning the Receivership’s solvency, the Receiver notes

that as of December 31, 2020, he held more than $1.18 million in unencumbered cash that could

support payment of his fees. (ECF No. 945, p. 4). Presumably that figure will increase as the

Receiver continues to liquidate properties, obtain the restoration of rents previously paid from his

accounts (see, e.g., ECF No. 843), and otherwise bring new assets into the Receivership estate.

Moreover, the Receiver’s cash-on-hand is more than four times greater now than when he filed

his 8th Fee petition (which the Court granted), further negating the liquidity concerns raised by

the lenders. (See ECF No. 778, p. 4).




2
  To the extent the lenders’ objections vis-à-vis the Receiver’s lien are not resolved in the
Receiver’s pending motion (ECF No. 947), the Court has already determined: “The priority of
the Receiver’s lien as to any particular property or properties, however, will be determined by
the Court as part of the claims approval process.” (ECF No. 824, pp. 5-6).

                                                 4
  Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 5 of 6 PageID #:20765




       D. Conclusion

       The Receiver seeks compensation for work he performed and directed, using his

reasonable business judgment, which benefitted the Receivership Estate. His bills reflect his

efforts to both fulfill his Court-imposed mandates and to respond to voluminous motions and

objections by the institutional lenders. The Court should allow the Receiver to be paid for his

efforts, and to continue working for the benefit of the victimized investors and other creditors.



                                                      Respectfully submitted,

Dated: April 16, 2021                                  /s/ Benjamin Hanauer
                                                      Benjamin J. Hanauer (hanauerb@sec.gov)
                                                      Timothy J. Stockwell (stockwellt@sec.gov)
                                                      U.S. Securities and Exchange Commission
                                                      175 West Jackson Blvd., Suite 1450
                                                      Chicago, IL 60604
                                                      Phone: (312) 353-7390
                                                      Facsimile: (312) 353-7398




                                                 5
  Case: 1:18-cv-05587 Document #: 970 Filed: 04/16/21 Page 6 of 6 PageID #:20766




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Reply, via ECF filing, to all

counsel of record and Defendant Shaun Cohen, on April 16, 2021.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                 6
